DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed August 6, 2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.
Applicant submitted two non-patent literature (NPL) references on December 14, 2021  “Neural control of Fast Nonlinear Systems—Application to a Turbocharged SI Engine with CT” by Guillaume Colin et al. and “Internal Model Control of Nonlinear Systems with Input Saturation” by Hilsch et al.   However, these NPL references were not cited in the IDS filed on the same date.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to dependent claim 3, line 3 of the claim recites “calculating a desired area of the throttle valve”, which renders the claim indefinite because it is unclear what an area of a valve is, i.e. where this area is measured.  For examination purposes, since the invention is directed to controlling a throttle position, the recitation in question is interpreted as a desired throttle position.
Claims 4, 5, 8, 10 and 11 are also rejected by virtue of their dependence on claim 3.
In reference to dependent claim 6, lines 2 and 4 of the claim recite “the calculated desired area”. There is insufficient antecedent basis for this limitation in the claim.  Moreover, it appears that the recited “calculated desired area” refers to a similar recitation in claim 3, i.e. “a desired are of the throttle valve” (see above).  However, there is no dependency relationship between claims 3 and 6.  For examination purposes, the recitation in question is interpreted as a desired throttle position.
Claims 7 and 9 are also rejected by virtue of their dependence on claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 7, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Neural control of Fast Nonlinear Systems—Application to a Turbocharged SI Engine with CT” by Guillaume Colin et al. (Guillaume).
In reference to independent claim 1, Guillaume discloses:
A method for setting a throttle valve, the method comprising: feedback controlling  a throttle position of the throttle valve in an entire operating range of an internal combustion engine (see Fig. 6 and paragraph III.B); and basing the feedback control on an internal model control (IMC) principle (see III.B.1).
In reference to dependent claim 3, Guillaume further discloses: the feedback control comprises: receiving a desired intake manifold pressure (Pman) as input variable (see paragraph III.B; also note the second column on page 1104); and calculating a desired throttle position (Sthr) based on the desired intake manifold pressure (Pman_sp) (see Fig. 6).
In reference to dependent claim 4, Guillaume further discloses: the desired throttle position (Sthr) is provided to a process and a process model simultaneously in accordance with the IMC principle (see Fig. 6).
In reference to dependent claim 6, Guillaume further discloses: the process determines the position of the throttle valve based on the calculated desired throttle position (Sthr) and measures the intake manifold pressure thus created, and wherein the process model determines a modeled intake manifold pressure based on the calculated desired throttle position (Sthr) (see Fig. 6).
In reference to dependent claim 7, Guillaume further discloses: the feedback control additionally comprises: identifying a difference between the measured intake manifold pressure and the modeled intake manifold pressure (“model error”); and identifying a corrected desired intake manifold pressure based on the identified difference (see Fig. 6 and paragraph III.B).
In reference to dependent claim 12, Guillaume further discloses: the feedback control additionally filters the identified difference (“model error”) via a filter (“first-t order filter”) (see Fig. 6 and III.B.1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, 10, 11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guillaume.
In reference to dependent claim 2, even though Guillaume is silent regarding the entire operating range of the internal combustion engine comprises an intake range, an overtravel range (pressure equalization), and a supercharged operating range of the internal combustion engine, the throttle position is in Guillaume is controlled based on various inputs from the turbocharged SI engine (see III.B).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the throttle control described in Guillaume includes the entire operating range including  an intake range, an overtravel range (pressure equalization), and a supercharged operating range.
In reference to dependent claim 5, even though Guillaume is silent regarding the calculated desired throttle position is a throttle position limited by physical actuator limits, this would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as the position of the throttle valve is naturally controlled by the corresponding actuator and thus the setpoint, i.e. desired throttle position, is accordingly limited by the limits of the actuator.
In reference to dependent claims 10 and 11, even though Guillaume is silent regarding further discloses: the feedback control additionally filters the desired throttle position or the desired intake manifold pressure via a filter, Guillaume discloses that the use of first-order filters are known (see Fig. 6 and III.B.1).  It thus would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented a filter to filter the desired throttle position in order to obtain robustness.
In reference to dependent claim 13, Guillaume is silent regarding he feedback control of the throttle position of the throttle valve is assisted by a variable turbine geometry in the supercharged operating range of the internal combustion engine.  Guillaume discloses controlling a wastegate (WG) in conjunction with a throttle position (Sthr) (see Fig. 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date to substitute the WG of the turbocharged engine of Guillaume with a variable geometry turbine (VGT) and the corresponding control thereof as wastegates and VGTs are both known means to regulate exhaust gas flow.
In reference to dependent claims 14 and 15, even though Guillaume is silent regarding and engine control unit (ECU) and a vehicle, ECUs are well-known to be a part of an engine and thus of a vehicle.

Allowable Subject Matter
Claims 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC T NGUYEN/Primary Examiner, Art Unit 3799